Citation Nr: 0107309	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability other than hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial rating exceeding zero percent 
for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to May 
1994.

The service connection issues listed above come before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for a heart condition, claimed as 
manifested by an enlarged heart, chest pain, and a heart 
murmur, bilateral hearing loss, and a bilateral knee 
disability.  They were remanded by the Board in February 1998 
for additional development.

The fourth issue listed on the first page of the present 
remand comes before the Board on appeal from a March 1998 
rating decision, in which the RO implemented the Board's 
February 1998 grant of service connection for arthritis of 
the right shoulder, and assigned a zero percent rating for 
that disability.  The record shows that the veteran 
initiated, and thereafter perfected, his appeal of the RO's 
assignment of that initial rating.  Thus, the Board has 
acquired jurisdiction over that particular issue, which 
hereby has been listed by the Board as a claim for an initial 
rating exceeding zero percent, in accordance with a recent 
holding by the United States Court of Appeals for Veterans 
Claims (the Court) in the case of Fenderson v. West, Jr., 12 
Vet. App. 119 (1999).  (According to the Court, whenever a 
veteran has expressed dissatisfaction with an initial rating 
assigned for a disability following an initial award of 
service connection for that disability, the evidence that was 
of record when the original rating was granted takes 
precedence over the recently-produced evidence and, depending 
on the particular factual situation at hand, separate ratings 
might be warranted for separate periods of time, a practice 
commonly known as "staged" ratings.)

The Board further notes that the veteran also initiated an 
appeal of an RO's March 1998 assignment of a zero percent 
rating for hypertension, contemporaneously with his appeal of 
the above mentioned issue.  The veteran was provided with a 
Statement of the Case on this issue, but the record shows 
that he failed to perfect his appeal.  Therefore, this issue 
will not be addressed in the present remand (even though the 
RO has listed the issue in subsequent Supplemental Statements 
of the Case as an issue on appeal before the Board) because 
the Board has not acquired jurisdiction over it.  The 
veteran, however, is hereby advised that he is free to submit 
a claim for an increased rating at any time if he still 
believes that his service-connected hypertension should be 
rated higher than evaluated.


REMAND

The veteran contends that service connection for a 
cardiovascular disability, bilateral hearing loss, and a 
bilateral knee disability, is warranted.  He also has 
expressed his disagreement with the initial rating of zero 
percent that the RO assigned in March 1998 for his service-
connected arthritis of the right shoulder, and specifically 
contends that he is entitled to a compensable rating for that 
disability, essentially based on limitation of motion due to 
pain.  After a review of the evidentiary record, the Board is 
of the opinion that additional development should be 
undertaken prior to appellate review.  In particular, it is 
noted that this case needs to be reviewed and re-adjudicated 
by the RO in accordance with the provisions of the newly-
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), which 
was signed by the President on November 9, 2000, while this 
appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id. Insofar as this additional 
development has yet to be undertaken at the RO level, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran, and a remand is thus required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Regarding the additional development that needs to be 
undertaken in this case, the Board notes that the service 
connection issues have been denied as not well grounded (no 
longer a valid basis for a denial of a service connection 
claim); that the more recent VA medical examinations of the 
veteran's cardiovascular system and knees have left 
unanswered the question of whether the veteran indeed suffers 
from the claimed disabilities, and if he does, whether it is 
at least as likely as not that the disabilities are causally 
related to service; that the most recent (September 1994) VA 
audiological evaluation did not contain the comment requested 
by the Board in its February 1998 remand on the significant 
differences noted between the hearing loss levels recorded 
during service and those reported on VA audiological 
evaluation after service in September 1994; and that the 
veteran's right shoulder has yet to be properly examined by 
VA, in order to clarify the actual severity of the 
disability.  (The veteran's right shoulder was examined by VA 
in April 1998, but the report is insufficient for rating 
purposes.)

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should schedule the veteran 
for a VA medical examination of his right 
shoulder and knees.  The examiner should 
be asked to review the pertinent evidence 
in the files prior to the examination (to 
include April 1998 VA joints medical 
examination and VA X-Rays reports), 
request, and thereafter interpret, any 
necessary tests and studies, examine the 
veteran's right shoulder and knees, and 
render a comprehensive, legible medical 
examination report that should contain, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims files prior 
to the examination.

B.  A thorough description of the 
service-connected right shoulder 
disability, to include references to 
the actual degrees of right arm 
motion and any objective indications 
of additional functional impairment 
due to factors including pain, 
weakness, and fatigability.  See, 
38 C.F.R. §§ 4.40, 4.45.

C.  A statement as to whether there 
is objective evidence of any chronic 
disability, such as degenerative or 
traumatic arthritis, in the 
veteran's knees and, if there is 
such evidence, the examiner's 
opinion, for each knee, as to 
whether it is at least as likely as 
not that any such chronic disability 
is causally related to service.
 
The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
his cardiovascular system, which the VA 
physician who examined the veteran's 
heart in April 1998 recommended should be 
conducted by a cardiologist.  The 
examiner should be informed that the 
veteran is already service-connected for 
hypertension, and that he is seeking 
service connection for a cardiovascular 
disability other than hypertension. 

The examiner should then be asked to 
review the pertinent evidence in the 
files prior to the examination (to 
include an April 1998 VA "heart" 
medical examination report, and a 
December 1998 addendum, subscribed by the 
same VA physician), request, and 
thereafter interpret, any indicated tests 
and studies, examine the veteran, and 
render a comprehensive, legible medical 
examination report that should contain, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims files prior 
to the examination.

B.  His or her opinion as to whether 
there is objective evidence of any 
chronic cardiovascular disability, 
other than hypertension, and, if 
there is such evidence, his or her 
opinion as to whether it is at least 
as likely as not that any such 
cardiovascular disability is 
causally related to service.
 
The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

3.  The RO should also ask the VA 
audiologist who examined the veteran's 
hearing in April 1998 to submit a legible 
addendum to his April 1998 examination 
report, commenting on the significant 
differences between the hearing loss 
levels recorded during service and those 
recorded more recently, in September 1994 
and April 1998.  If the audiologist is of 
the opinion that the veteran should be re-
examined, for clarification purposes, 
appropriate action in this regard should 
be taken by the RO, and the resulting 
report should thereafter be associated 
with the veteran's claims files. 

4. After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
files, the RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.
 
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




